NUMBER 13-12-00716-CV

                            COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

                            IN RE AMANDA ALVAREZ


                       On Petition for Writ of Mandamus.


                         MEMORANDUM OPINION
                 Before Justices Rodriguez, Garza, and Vela
                     Memorandum Opinion Per Curiam
      Relator, Amanda Alvarez, filed a petition for writ of mandamus contending that

the Honorable Arnoldo Cantu, presiding judge of the County Court at Law Number 5 of

Hidalgo County, Texas, abused his discretion, leaving relator without an adequate

appellate remedy, by “refusing to permit an evidentiary hearing on [relator]’s motion for

temporary orders” following a judgment, dated November 15, 2012, modifying a divorce

decree in trial court cause number F-419-06-5. Relator also requested that this Court

temporarily stay the November 15, 2012 judgment, which awarded real party in interest,

Bobby Joe Feliz, the exclusive right to determine the primary residence of the parties’
children. On November 20, 2012, this Court ordered the trial court’s November 15,

2012 “Final Order in Suit to Modify the Parent Child Relationship” stayed until the

petition for writ of mandamus and any response may be fully reviewed. On November

26, 2012, we clarified that the trial court’s separate order, also dated November 15,

2012 and requiring relator to surrender custody of the children to real party in interest at

the Mission Police Department, was dependent on the custody judgment and was

therefore also stayed until further order of this Court. On November 28, 2012, this Court

received real party in interest’s response to the petition for writ of mandamus.

       The Court, having examined and fully considered the petition for writ of

mandamus, response, and record documents provided by the parties, is of the opinion

that relator has not shown herself entitled to the relief sought. Accordingly, the petition

for writ of mandamus is DENIED. Further, the stay granted on November 20, 2012 and

clarified on November 28, 2012 is hereby LIFTED.


                                                 PER CURIAM

Delivered and filed the
28th day of November, 2012.




                                             2